UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7501



STACY INGRAM,

                                            Petitioner - Appellant,

          versus


MARK HENRY, Warden; FEDERAL BUREAU OF PRISONS,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
98-2805-PJM)


Submitted:   April 30, 1999                   Decided:   July 8, 1999


Before NIEMEYER, HAMILTON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stacy Ingram, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ingram appeals the district court’s order denying relief on

his 28 U.S.C. § 2241 (1994) petition.   We find no reversible error.

Accordingly, we affirm substantially on the reasoning of the

district court.   Ingram v. Henry, No. CA-98-2805-PJM (D. Md. Sept.

29, 1998).*   See also Pelissero v. Thompson,     F.3d     , 1999 WL

133112 (4th Cir. Mar. 12, 1999) (Nos. 97-6156, 97-6221).    We deny

Ingram’s motion to review his appeal en banc.      We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
September 28, 1998, the district court’s records show that it was
entered on the docket sheet on September 29, 1998. It is the date
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Fed. R. Civ.
P. 58 and 79(a); Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                  2